DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on August 16, 2021.  Claims 9 and 17-21 have been cancelled.  Claims 22-30 have been added.  Claims 1-8 and 10 have been amended.  Claims 1-8, 10, and 22-30 have been examined and are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  Independent claim 1 recites the limitation, “enable the at least one service and the at the at least one function associated with the at least one firmware for a hardware component that is specific to the at least [one] function and/or the at least one service…”  The term “one” is between the words “least” and “function” as shown (bolded and underlined).  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Dependent claim 5 recites the term “process the at least one device function type…to the at least one device function type…”.  Independent claim 1 recites the term, “the at least one function type”.  It is not clear whether the applicant made a mistake by adding the word “device” (as bolded and underlined).  The examiner notes the terms are not consistent.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Dependent claim 5 recites the term “the at least one device service type”.  Independent claim 1 recites the term, “the at least one service type”.  It is not clear whether the applicant made a mistake by adding the word “device” (as bolded and underlined).  The examiner notes the terms are not consistent.  Appropriate correction is required.

Claims 7 and 28 are objected to because of the following informalities:  Dependent claims 7 and 28 recite the term, “if”, which implies the activity or steps may or may not occur (conditional statement).  Replace the term “if” with “when”.  Appropriate correction is required.

22 is objected to because of the following informalities:  It appears the applicant made a typographic error in the preamble.  The preamble recites “A method for executing at least one firmware that is specific to specific to at least…”  The terms “specific to” is repeated in the preamble.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  Independent claim 22 recites the limitation, “enabling, by the processor, the at least one service and the at least one function associated…”.  The term, “the at least one function” lacks antecedent basis.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  The term “server database” in line 8 lacks antecedent basis.  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
receive at least one function type, at least one service type, and at least one cost function from a user of the communication device;
communicate the at least one function type. the at least one service type, and the at least one cost function, received from the user to a portal server;
download the at least one firmware that is configured to be executed on the communication device locally or remotely or from the portal server; 
and enable the at least one service and the at least one function associated with the at least one firmware for a hardware component that is specific to the at least function and/or the at least one service upon the at least one firmware being executed on the communication device;


Note:  The applicant may wish to initiate an interview to further discuss application prior to filing a response.  

Response to Arguments
Applicant's arguments, see pages 32-38, filed August 16, 2021, with respect to claims 1-8, 10, and 22-30 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-8, 10, and 22-30 have been withdrawn. No prior art has been applied to claims 1-8, 10, and 22-30.

Objection to claim 1 has been withdrawn.  
Claims 1-10 and 18-21 rejected under 35 U.S.C. 112(b) have been withdrawn.  
Claims 1-10 and 18-21 rejected under 35 U.S.C. 101 have been withdrawn.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682